Citation Nr: 0633887	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Sioux Falls, South Dakota, which in pertinent part, denied 
the veteran's application to reopen his claim for service 
connection for a back injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a recent decision, the United States Court of Appeals for 
Veterans Claims (the Court) addressed directives consistent 
with the Veterans Claims Assistance Act of  2000 (VCAA) with 
regard to new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to first reopen the claim and 
then to establish entitlement to the benefit sought by the 
claimant underlying his claim to reopen.

The content of the notice for a claim to reopen service 
connection based on new and material evidence is influenced 
by the evidence that was of record at the time of the last 
denial.  Within the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence is necessary to substantiate the element(s) of 
service connection that were found insufficient in the 
previous denial in order to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, which was the underlying legislative intent of 
the VCAA notice requirements.  Therefore, the question of 
what constitutes material evidence to reopen a claim for 
service connection depends on what basis the prior claim was 
denied.  

The appellant in this matter was not provided specific notice 
of what constitutes material evidence in his claim to reopen 
service connection for a back disability.  The failure to 
provide notice of what constitutes material evidence would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide notice to a claimant of a key element of what it 
takes to substantiate a claim to reopen.  Without such 
notice, a claimant effectively would be deprived of an 
opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.  Accordingly, the issue of whether 
new and material evidence has been received to reopen service 
connection for a back disability must be remanded for the 
claimant to be furnished specific notification of the 
reason(s) for the prior final denial and of what constitutes 
material evidence.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess v. 
Hartman, 19 Vet. App. 473 (2006) 
(requiring VCAA notice to include the 
five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.  The RO 
should provide the appellant written 
notification specific to his application 
to reopen his claim for service 
connection for a back disability.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claim.

The VCAA notice should include specific 
notice of why the claim for service 
connection for a back injury was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  When the above evidentiary development 
has been accomplished, the AMC should 
associate any additional records with the 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim to reopen service 
connection for a back disability.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

